The allegations of the bill are not sustained by the proof. It is not proved that the plaintiff was of unsound mind at the time of the dealing mentioned in the pleadings. There is no proof that any fraud or artifice was resorted to for the purpose   (40) of inducing her to sell. Both parties had full time for deliberation, and the deeds were executed without secrecy, and attested by a respectable witness. So, the plaintiff has no ground to stand upon, except the allegation of gross inadequacy of the price, which is not sufficient to set aside a deed, although it is a strong circumstance, tending with other to make out a case of fraud or imposition.
The price in this case does not appear to have been grossly inadequate. The plaintiff offered several times to sell at $1,500, and the difference between that sum and $1,100 can hardly be treated as enough to make out the imputation of fraud. Upon the whole, we are satisfied that the plaintiff had made up her mind that "a bird in the hand was worth two in the bush," and having some fear that the title might be drawn into question, and having no particular wish to retain property of which she could not have the enjoyment, except as a fund to bestow upon her nephews and nieces, who were the parties by whom she apprehended *Page 42 
her title might be disputed, was willing to sell at a "low figure." And the defendant did no more than to avail himself of what he considered a chance "for a speculation." Such dealings, though not encouraged by the Courts, are not forbidden by law.
The plaintiff having failed to established any equity, the bill will be
PER CURIAM.                                               Dismissed.
(41)